      Case 2:20-cv-00664-RFB-VCF Document 15 Filed 01/04/21 Page 1 of 2



 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Cir, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for plaintiff
 8
 9                                UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
     JEN WEN YANG                                         CASE NO.: 2:20-cv-00664-RFB-VCF
12
                   Plaintiff,
13
     vs.
14
     SHING YUAN YANG aka JACK YANG; and
15   UNITED STATES DEPARTMENT OF
     JUSTICE
16
                    Defendants
17
              STIPULATION AND ORDER TO EXTEND THE DATE FOR PLAINTIFF
18                   JEN WEN YANG TO FILE HER OPPOSITION BRIEF
                                    (First Request)
19
20
21         IT IS HEREBY STIPULATED AND AGREED by and between plaintiff Jen Wen Yang, by and
22 through her attorney Michael F. Bohn, Esq., and the United States of America, by and through its
23 attorney Summer A. Johnson, Esq, that the date for plaintiff Yang to file her opposition to defendant’s
24 / / /
25 / / /
26 / / /
27
28                                                    1
     Case 2:20-cv-00664-RFB-VCF Document 15 Filed 01/04/21 Page 2 of 2



 1 Motion for Summary Judgment (ECF #13) filed on December 14, 2020 shall be extended from January
 2 4, 2021 to January 18, 2021.
 3        This is the first extension for this brief
 4        Dated this 4th day of January, 2021
 5
 6 LAW OFFICES OF                                          UNITED STATES ATTORNEY
   MICHAEL F. BOHN, ESQ., LTD.
 7
 8
   By: /s/ /Michael F. Bohn, Esq./                         By: /s/ /Summer A. Johnson, Esq./
 9    Michael F. Bohn, Esq.                                  Assistant United States Attorney
      2260 Corporate Circle, Suite 480                       501 Las Vegas Blvd. So. Suite 1100
10    Henderson, Nevada 89074                                Las Vegas, Nevada 89101
      Attorney for plaintiff                                 Attorneys for the United States
11
12        IT IS SO ORDERED this 4th           day of January , 2021.
13
14
                                                  UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                     2
